Name: Commission Regulation (EEC) No 1117/79 of 6 June 1979 specifying the products in the seeds sector to be subject to the system of import licences
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  agricultural activity
 Date Published: nan

 Avis juridique important|31979R1117Commission Regulation (EEC) No 1117/79 of 6 June 1979 specifying the products in the seeds sector to be subject to the system of import licences Official Journal L 139 , 07/06/1979 P. 0011 - 0011 Finnish special edition: Chapter 3 Volume 11 P. 0008 Greek special edition: Chapter 03 Volume 25 P. 0119 Swedish special edition: Chapter 3 Volume 11 P. 0008 Spanish special edition: Chapter 03 Volume 16 P. 0126 Portuguese special edition Chapter 03 Volume 16 P. 0126 COMMISSION REGULATION (EEC) No 1117/79 of 6 June 1979 specifying the products in the seeds sector to be subject to the system of import licences THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds (1), as last amended by Regulation (EEC) No 234/79 (2), and in particular the first subparagraph of Article 4 (2) thereof, Whereas, given the situation of the market for hybrid maize for sowing, it is necessary to be able to monitor continuously trade patterns with third countries; Whereas, in the case of hybrid maize for sowing, use should be made of the power under Article 4 (1) of Regulation (EEC) No 2358/71 to make imports of seeds subject to the production of an import licence, in order that the foreseeable volume of imports may be known in good time, so that any measures which the development of the market might require may be taken; Whereas the Management Committee for Seeds has not delivered an opinion within the time limit laid down by its chairman, HAS ADOPTED THIS REGULATION: Article 1 The following products shall be subject to the system of import licences provided for in Article 4 (1) of Regulation (EEC) No 2358/71: >PIC FILE= "T0015914"> Article 2 This Regulation shall enter into force on 1 July 1979. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 June 1979. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 246, 5.11.1971, p. 1. (2)OJ No L 34, 9.2.1979, p. 2.